UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-36401 SPORTSMAN’S WAREHOUSE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 39-1975614 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
